Citation Nr: 1454522	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  10-45 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to an initial rating in excess of 30 percent for PTSD.

4.  Entitlement to service connection for prostate problems.

5.  Entitlement to service connection for hypertension. 


REPRESENTATION

Veteran represented by:	Larry Schuh, Attorney at Law




ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to October 1967. 

This appeal initially came to the Board of Veterans' Appeals (Board) from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  In an April 2013 decision, the Board denied the Veteran's claim.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  In July 2014, the Court vacated the Board decision and remanded the Veteran's claim for action consistent with the directives of a joint motion for remand (JMR). 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C. 


REMAND

The JMR was predicated on the conclusion that the July 2006 VA examination report was inadequate because the examiner failed to address whether the Veteran's pre-existing hearing loss was aggravated by his military noise exposure (the examiner had only opined that the condition was not caused by his military noise exposure).  The parties also found that the Veteran's tinnitus claim was inextricably intertwined with his hearing loss claim because an August 2010 private medical opinion had indicated that the Veteran's tinnitus was a direct result of his bilateral hearing loss.  Consequently, another VA examination and medical opinion are necessary. 

During the pendency of the Veteran's appeal for hearing loss and tinnitus, he also filed claims of entitlement to service connection for posttraumatic stress disorder (PTSD), for prostate problems, and for hypertension.  In a February 2012 rating decision, the claim for PTSD was granted and a 30 percent rating was awarded effective October 22, 2010.  The claims for prostate problems and hypertension were denied.  The Veteran was notified of the decision in a letter dated in March 2012.  The Veteran's representative submitted a notice of disagreement as to all issues decided in the February 2012 rating decision that was received in March 2013, within a year of notice of the rating decision.  The RO issued a letter dated in October 2013 and indicated that Veteran filed a notice of disagreement and elected to resolve his disagreement through the post-decision review process.  However, no statement of the case (SOC) appears to have been issued with regard to the issues of entitlement to an initial rating in excess of 30 percent for PTSD and entitlement to service connection for prostate problems and dysfunction and hypertension.  As such, a remand is required to provide the Veteran a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, these issues will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.   See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiology examination. The examiner should review the claims file and note that review in the report.  The examiner should elicit a complete history from the Veteran, the details of which should be included in the examination report.  The clinician should explain the basis for any opinion and base the opinion on sufficient facts or data with reference to medical literature, if possible.  In addition to the service treatment records, the examiner should consider the Veteran's statements regarding his symptoms in service and his statements of hearing loss and tinnitus since service.  
Following examination, interview of the Veteran, and review of the claims file, the examiner should: 

(a)  Opine as to whether it is at least as likely as not (50 percent probability or greater) that the bilateral hearing loss noted at the time of the Veteran's entrance examination permanently increased in severity during his active service, to include as a result of his conceded military noise exposure.  In so doing the examiner should specifically review the Veteran's service treatment records. 

(b)  If it is determined that the audiometric thresholds noted at entry increased in severity during service, opine as to whether clear and unmistakable that any decrease in hearing acuity was due to the natural progress of the disease. 

2.  Then readjudicate the claims of entitlement to service connection for hearing loss and tinnitus.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.   Then, return the claims to the Board. 

3.  With regard to the issues of entitlement to an initial rating in excess of 30 percent for PTSD and entitlement to service connection for prostate problems and hypertension, issue a statement of the case in accordance with applicable law and regulations.  The Veteran and his representative should be informed of the period of time within which he must file a substantive appeal to perfect his appeal to the Board concerning these issues.  If a timely substantive appeal is not filed, the claims should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



